Citation Nr: 1020970	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-24 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1958 to March 
1962.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for a 
low back disorder and a right knee disorder, both as 
secondary to service-connected residuals of left knee 
dislocation.  

This matter was initially before the Board in January 2008, 
at which time it, inter alia, remanded the issues currently 
on appeal for further evidentiary development.  

In April 2009, this matter returned to the Board, at which 
time it denied the Veteran's claims currently on appeal.  The 
Veteran appealed the April 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 Order, the Court remanded the current issues on 
appeal for further development consistent with instructions 
in a January 2010 Joint Motion for Remand.  The case is now 
before the Board for further appellate consideration pursuant 
to the Court's order.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Pursuant to the January 2010 Court Order, and pursuant to the 
Court's decision in Stegall v. West, 11 Vet. App. 268, 271 
(1998), this case must be remanded for another VA examination 
of the Veteran's back and right knee.  

In this regard, under Stegall, a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall, supra.  In this case, the 
Board remanded the issues currently on appeal in January 
2008, when it, inter alia, instructed the RO to provide the 
Veteran with an orthopedic examination of his spine and right 
knee to determine the nature and etiology of his spine and 
right knee disorders, including a determination as to whether 
the disorders developed secondary to his left knee disorder.  
The examiner was instructed to "review the pertinent 
evidence in the claims file and must indicate in the 
examination report that such was performed."  The pertinent 
evidence of record includes private treatment records from 
West Orange Orthopaedics with indications of a possible nexus 
between the Veteran's claimed disabilities and his service-
connected left knee disorder.

Thereafter, the Veteran was provided such a VA examination in 
October 2008; however, the VA examiner indicated that, while 
the Veteran's claims file was reviewed, private treatment 
records were not.  Subsequently, in an April 2009 Board 
decision, the Board denied the Veteran's claim.  The Veteran 
appealed this decision to the Court.

In a January 2010 Order, the Court granted the January 2010 
Joint Remand, which indicated that the Board's April 2009 
decision failed to provide an adequate explanation for its 
conclusion that VA complied with terms of the January 2008 
Board remand that instructed the VA examiner to review the 
pertinent evidence in the claims file and to indicate that 
such review was performed, when the VA examiner in October 
2008 actually indicated that review of the Veteran's private 
treatment records was not performed.  Thus, a remand is 
required to provide the Veteran with an adequate examination 
after proper review of all of his pertinent treatment 
records, as instructed in the January 2008 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to 
be afforded an orthopedic examination, by 
appropriate VA specialist, to assess the 
nature and severity of his back and right 
knee disabilities.  The claims file, 
including complete copies of this remand, 
the January 2010 Joint Remand, and the 
January 2010 Court Order, must be made 
available for review.  The examiner also 
should review the pertinent evidence in 
the claims file, including all private 
treatment records, service treatment 
records, VA medical records and must 
indicate in the examination report that 
such was performed.  Further, all 
indicated tests or studies deemed 
necessary for an accurate assessment, to 
include X-ray studies, should be done.

The examiner should offer an opinion as to 
whether the Veteran's right knee and back 
disabilities are at least as likely as not 
(50 percent or greater probability) caused 
or aggravated by his service; or whether 
they are at least as likely as not (50 
percent or greater probability) 
proximately due to, or the result of, his 
service-connected dislocated left knee 
disability.  Alternatively, if the VA 
examiner finds that the Veteran's right 
knee and back disabilities are not caused 
by his service or his service-connected 
dislocated left knee disability on a 
secondary basis, the VA examiner is 
requested to state whether his right knee 
and/or back disabilities are aggravated by 
[that is, permanently increased in 
severity as a result of] his service-
connected dislocated left knee disability.

A complete rationale should be provided 
for any opinion given, and all clinical 
findings should be reported in detail.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason(s) why. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claims 
for service connection for right knee and 
back disabilities on both a direct basis 
and as secondary to the Veteran's service-
connected residuals of dislocated left 
knee disability.  If service connection 
cannot be granted, an appropriate 
supplemental statement of the case should 
be issued with all pertinent regulations.  
The Veteran and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


